USCA4 Appeal: 22-1646      Doc: 14         Filed: 10/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1646


        VANDERBILT MORTGAGE AND FINANCE, INC.,

                            Plaintiff - Appellee,

                     v.

        SAUNDRA S. BROOKE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Stephanie A. Gallagher, District Judge. (1:22-cv-00737-SAG)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Saundra S. Brooke, Appellant Pro Se. Kevin Roger Hildebeidel, COHN, GOLDBERG &
        DEUTSCH, LLC, Linthicum Heights, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1646      Doc: 14         Filed: 10/17/2022     Pg: 2 of 2




        PER CURIAM:

               Saundra S. Brooke seeks to appeal the district court’s order remanding the

        underlying civil action against Brooke to the state court from which it was removed. “[T]he

        law as it stands today provides that an order remanding a case to the State court from which

        it was removed is not reviewable on appeal or otherwise, except that an order remanding a

        case to the State court from which it was removed pursuant to [28 U.S.C. §] 1442 or

        [§] 1443 . . . shall be reviewable by appeal or otherwise.” BP P.L.C. v. Mayor & City

        Council of Balt., 141 S. Ct. 1532, 1536-37 (2021) (cleaned up). The district court remanded

        the case to state court after determining that it lacked subject matter jurisdiction. We

        therefore are without jurisdiction to review the remand order.

               Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     2